       Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 1 of 10



CASSADY A. ADAMS
Assistant U.S. Attorney
U.S. Attorney=s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Cassady.Adams@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 19-57-GF-BMM

                        Plaintiff,
                                              BRIEF IN SUPPORT OF
           vs.                                UNOPPOSED MOTION TO
                                              CONTINUE TRIAL
 JOSHUA JAMES BIRDRATTLER,

                        Defendant.



                                     INTRODUCTION

      The United States of America, represented by Cassady A. Adams, Assistant

United States Attorney for the District of Montana, moves the Court to continue

                                        1
        Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 2 of 10



the trial, currently scheduled for September 15, 2020, for 90 days, due to the

coronavirus pandemic. An essential witness in this case has been infected with

COVID-19 and is expected to have a lengthy recovery. Additionally, as noted in

the government’s previous motion to continue, (Doc. 71), two essential witnesses

reside out of state and will be required to travel across the country during the

pandemic to testify at the trial.

                                     BACKGROUND

      On April 10, 2020, the district court entered an order amending and

superseding Administrative Order No. 20-17. Admin. Order No. 20-18 In Re:

Public Access and Court Operations in Response to Coronavirus COVID-19 Public

Emergency (April 10, 2020). The Order was entered in response to the ongoing

national and statewide public health emergency due to the spread of a novel

coronavirus and the disease it causes, known as COVID-19. As the Order notes,

the Centers for Disease Control and Prevention (CDC) and other public health

authorities have advised precautions to reduce the possibility of exposure to the

virus and slow the spread of the disease.

      The order vacated all jury trials through May 29, 2020. Id. at ¶ 3. The order

also provided, “Given the high likelihood that public health considerations will

place severe constraints on the pool of the potential jurors and the availability of

                                            2
        Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 3 of 10



counsel and court staff, presiding judges in criminal cases are encouraged to

evaluate whether any delay occasioned by this order should be excluded under the

Speedy Trial Act, 18 U.S.C. § 316(h)(7)(A), based on a finding that the ends of

justice served by such a delay outweigh the interests of the public and the

defendant in a speedy trial.” Id. at ¶ 5.

      On March 18, 2020, this Court continued the jury trial in this case to June

16, 2020 on the basis of the ongoing coronavirus pandemic. (Doc. 69). The Court

found that “the ends of justice served by a continuance outweighs the interests of

the Defendant and the public in a speedy trial.” Id. On May 15, 2020, this Court

continued the jury trial again, at the government’s request, to September 15, 2020.

(Doc. 73). This was due to the coronavirus pandemic and the two necessary

witnesses who reside of state, the high-risk necessary witness (SA Stacey

Smiedala), and the high-risk government attorney, undersigned counsel.

      An additional continuance in this case is necessary in light of the ongoing

coronavirus pandemic. An essential witness in this case has been infected with

COVID-19. That witness was hospitalized due to the severity of his coronavirus

infection. Last week, he was released from the hospital. However, he has informed

the government that he is expected to have a lengthy recovery period. This is the

primary reason for the government’s request to continue trial.

                                            3
        Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 4 of 10



      Furthermore, two of the government’s necessary witnesses continue to

reside out of state and will have to travel across the country to testify at the jury

trial. The government wishes for the Court to be aware of this additional

information in considering whether to grant a continuance in this case; however,

this is not the primary reason for the government’s request.

      Specifically:

      1.     FBI Special Agent Stacey Smiedala participated in an interview of the

defendant in this case. His testimony is necessary because the defendant made an

admission to him in the context of a pre-polygraph interview. Special Agent

Smiedala was infected with COVID-19 in July 2020.1 He was hospitalized due to

the severity of his illness. Last week, he was released from the hospital. However,

he has informed the government that he is expected to have a lengthy recovery

from the virus and, as of last week, will not be returning to work for at least 60

days due to his medical condition.

      2.     Tiffany Smith is an expert witness for the United States. See Doc. 63

(Amended Expert Witness Disclosure). Ms. Smith conducted the DNA analysis in

this case. She is employed at the FBI Laboratory in Quantico, VA. Ms. Smith’s



1
  If the Court wishes to review medical documentation concerning this, the United
States can provide such information under seal upon the Court’s request.
                                         4
        Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 5 of 10



testimony is necessary because her DNA analysis establishes that the defendant

and the victim had sexual contact on the night of the offense. Ms. Smith will be

required to travel to Montana to testify in this case.

      3.     Rebecca Mitchell conducted the sexual assault examination on the

victim in this case. Her testimony is necessary because it explains her physical

observations of the victim during the sexual assault examination and corroborates

the victim’s allegation. Ms. Mitchell resides in California and will be required to

travel to Montana to testify in this case.

      To date, there are 5,643,812 total COVID-19 cases in the United States and

175,651 COVID-19 deaths. Coronavirus Disease 2019 (COVID-19): Cases in the

U.S., CDC (updated August 23, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/cases-updates/cases-in-us.html (accessed August 24, 2020). There are 6,489

total COVID-19 cases in Montana, and 91 deaths from the disease. Coronavirus

Disease 2019 (COVID-19) Demographic Information for Confirmed Cases,

Montana DPHHS (updated August 24, 2020),

https://dphhs.mt.gov/publichealth/cdepi/diseases/coronavirusmt/demographics.

There are 113,630 total COVID-19 cases from Virginia, and 2,471 deaths. COVID-

19 in Virginia, Virginia Dept. of Public Health (updated Aug. 24, 2020),

https://www.vdh.virginia.gov/coronavirus/. There are 663,669 total COVID-19

                                             5
       Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 6 of 10



cases from California, and 12,134 deaths. COVID-19 Updates, Cal. Dept. of Public

Health (Numbers as of August 22, 2020),

https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.as

px.

      To reduce the spread of the disease, the CDC encourages individuals to stay

home and practice social distancing. Coronavirus and Travel in the United States,

CDC (Updated Aug. 21, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/travelers/travel-in-the-us.html. While “high risk” individuals are more likely

to suffer from serious complications of the virus, even healthy individuals are

subject to becoming ill from the virus. See Coronavirus Disease 2019 (COVID-

19): Symptoms of Coronavirus, CDC (Updated May 13, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html.

Moreover, the virus is very contagious, and asymptomatic individuals can spread it

to other individuals without knowing that they themselves are ill. See Coronavirus

Disease 2019 (COVID-19): How to Protect Yourself and Others, CDC (Updated

July 31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/prevention.html.




                                         6
       Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 7 of 10



                                       ARGUMENT

      The Speedy Trial Act requires a trial to begin within 70 days of indictment

or initial appearance, whichever occurs later, 18 U.S.C. § 3161(c)(1). Certain

periods of time, however, are excluded from this 70-day clock. Id. § 3161(h).

Some periods of time are automatically excluded, including periods of delay

resulting from the absence or unavailability of the defendant or an essential

witness, § 3161(h)(3)(A), and other periods of time are excluded only when a

judge continues a trial and finds, on the record, that “the ends of justice served by

taking such action outweigh the best interest of the public and the defendant in a

speedy trial.” Id. § 3161(h)(7)(A).

      If the Court grants this motion and continues the trial, for purposes of the

Speedy Trial Act, any delay is excludable under 18 U.S.C. § 3161(h)(7)(A). The

ends of justice amply justify excludable time here. A pandemic, like natural

disasters or other emergencies, grants this Court the discretion to order an ends-of-

justice continuance. See Furlow v. United States, 644 F.2d 764, 767-69 (9th Cir.

1981) (No Speedy Trial Act violation occurred by excluding delay caused by a

volcanic eruption.).

      The United States requests that the Court make specific findings, based on

the ends of justice, that the continuance is necessary. Ends-of-justice continuances

                                          7
        Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 8 of 10



are excludable only if “the judge granted such continuance on the basis of his

findings that the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth,

in the record of the case, either orally or in writing, its reasons for finding that the

ends of justice served by the granting of such continuance outweigh the best

interests of the public and the defendant in a speedy trial.” Id. The court must

consider the factors set forth in 18 U.S.C. § 3161(h)(7)(B) in determining whether

to grant such a continuance. 18 U.S.C. § 3161(h)(7)(B). However, nothing in the

Court’s order should preclude a finding that other provisions of the Speedy Trial

Act dictate that additional time periods are excluded from the period within which

trial must commence.

      Furthermore, Special Agent Smiedala’s medical condition also renders him

“unavailable” for the current trial date, under a separate provision of the Speedy

Trial Act, 18 U.S.C. § 3161(h)(3)(A), (B) (defining unavailable). See, e.g., United

States v. Allen, 235 F.3d 482, 490-91 (10th Cir. 2000) (Essential witness delay

under the Speedy Trial Act was proper where the case agent had suffered a heart

attack, undergone surgery, and would be unavailable for six to eight weeks.);

United States v. Meyer, 803 F.2d 246, 247-48 (6th Cir. 1986) (Essential witness

                                            8
        Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 9 of 10



was rendered unavailable when previously scheduled wedding and honeymoon

plans conflicted with trial setting).

      The defendant is currently out of custody on pretrial supervision.

      The United States contacted counsel for the defendant regarding this motion.

The defense does not object to the continuance.

                                        CONCLUSION

      For the foregoing reasons, the United States respectfully requests that the

Court grant the motion to continue the jury trial in this case and continue the trial

for a period of 90 days.

      DATED this 24th day of August, 2020.

                                         KURT G. ALME
                                         United States Attorney

                                         s/ Cassady A. Adams
                                         CASSADY A. ADAMS
                                         Assistant U. S. Attorney




                                           9
      Case 4:19-cr-00057-BMM Document 75 Filed 08/24/20 Page 10 of 10



                         CERTIFICATE OF COMPLIANCE

      Pursuant to local rule, the attached response is proportionately spaced, has a

typeface of 14 points or more, and contains 1,557 words.

                                      /s/Cassady A. Adams
                                      Assistant United States Attorney
                                      Attorney for Plaintiff /Respondent




                                        10
